 

 cnb logo [cnblogo.jpg]  Exhibit 10.4


FOURTH AMENDMENT TO AMENDED AND
RESTATED CREDIT AND SECURITY AGREEMENT


This Fourth Amendment to Amended and Restated Credit and Security Agreement is
entered into as of January 14, 2010, by and between Tier Technologies, Inc., a
Delaware corporation, (successor to Tier Technologies, Inc. and EPOS
Corporation, by statutory merger) and Official Payments Corporation, a Delaware
corporation ("Borrower") and City National Bank, a national banking association
("CNB").


RECITALS


A.Borrower and CNB are parties to that certain Amended and Restated Credit and
Security Agreement, dated as of March 6, 2006, as amended by that certain First
Amendment to Amended and Restated Credit and Security Agreement dated as of
March 20, 2007, that certain Second Amendment to Amended and Restated Credit and
Security Agreement dated as of September 20, 2007, that certain Third Amendment
to Amended and Restated Credit and Security Agreement dated as of September 15,
2008 and that certain Renewal Letter:  Short Clear Extension of Termination Date
dated September 28, 2009  (the Credit and Security Agreement, as herein amended,
hereinafter the "Credit Agreement").


B.Borrower and CNB desire to supplement and amend the Credit Agreement as
hereinafter set forth.


NOW, THEREFORE, the parties agree as follows:


1.    Definitions.  Capitalized terms used in this Amendment without definition
shall have the meanings set forth in the Credit Agreement.


2.    Amendments.  The Credit Agreement is amended as follows:


  2.1
         Sections 1.17 and 2.2 of the Credit Agreement are amended in their
entirety to provide as follows:  



 
"1.17    `Termination Date' means January 31, 2011.  Notwithstanding the
foregoing, CNB may, at its option, termi­nate this Agreement pursuant to Section
8.3; the date of any such termination will become the Termination Date as that
term is used in this Agreement."



 
2.2       `Letter of Credit Facility' CNB will, at the request of Borrower, at
any time up to, and including the Termination Date, issue Letters of Credit for
the account of Borrower.  The aggregate face amount of outstanding Letters of
Credit will not at any time exceed $5,000,000.00 (the “Letter of Credit
Commitment”)."

 
 
1

--------------------------------------------------------------------------------

 
3.    Existing Agreement.  Except as expressly amended herein, the Credit
Agreement shall remain in full force and effect, and in all other respects is
affirmed.


4.    Conditions Precedent.  This Amendment shall become effective upon the
fulfillment of all of the following conditions to CNB's satisfaction:


  4.1
    CNB shall have received this Amendment duly executed by Borrower.



5.    Counterparts.  This Amendment may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.


6.    Governing Law.  This Amendment and the rights and obligations of the
parties hereto shall be construed in accordance with, and governed by the laws
of the State of California.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.


"Borrower"


Tier Technologies, Inc., a
Delaware corporation




By:  /s/ Ronald W. Johnston
        Ronald W. Johnston
        Senior Vice President/Chief Financial Officer




Official Payments Corporation, a
Delaware corporation




By:  /s/ Ronald W. Johnston
        Ronald W. Johnston
        Senior Vice President/Chief Financial Officer




"CNB"


City National Bank, a national
banking association




By:  /s/ Sascha Anderson
        Sascha Anderson
        Vice President

 
2

--------------------------------------------------------------------------------

 